Citation Nr: 1309613	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  07-18 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1948 to May 1949.

Procedural history

This matter is before the Board of Veterans' Appeals (the Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which in part, denied the Veteran's claim for TDIU.  The Veteran disagreed with the RO's determination in October 2006, and perfected an appeal as to this issue in May 2007.

In July 2010, the Veteran testified at a Travel Board hearing at the Oakland RO which was chaired by an Acting Veterans Law Judge that is no longer available to participate in the adjudication of this appeal.  In August 2011, the Board offered the Veteran an opportunity to appear before another Veterans Law Judge for a second hearing.  Although it appears that the Veteran did in fact request to be scheduled for a video conference hearing at VA's Sacramento offices [see the Veteran's response letter, dated August 25, 2011], the Veteran's attorney has clearly indicated in recent correspondence that the Veteran "does not want a hearing in this matter."             See the Veteran's February 15, 2013 letter to the Board.  

In October 2011, the Board denied the Veteran's claim for TDIU.  The Veteran subsequently appealed the Board's October 2011 decision to the United States Court of Appeals for Veterans Claims (the Court).  The parties filed a Joint Motion for Remand, which the Court granted in September 2012.  In essence, the Joint Motion indicated that a remand was required so that the Veteran could be afforded an adequate VA examination.  See the September 2012 Joint Motion, page 3. 

Since the Court's September 2012 Order, the Veteran has submitted additional evidence and argument in support of his appeal.  In particular, the Veteran submitted a December 14, 2012, six-page Vocational Assessment from vocational expert, D.P.P.  The Veteran specifically waived initial regional office consideration of this newly-submitted evidence.  See the Veteran's February 15, 2013, letter, page 3; see also 38 C.F.R. § 20.1304 (2012).

Referred issue

In September 2010 and March 2011 decisions, the Board referred the issue of entitlement to special monthly compensation based on the need for regular aid and attendance of another person, or at the housebound rate to the agency of original jurisdiction (AOJ) for adjudication in the first instance.  To date, it does not appear that the AOJ has taken any action with respect to this issue.  As such, the issue is referred to the AOJ for the third time.  If the AOJ has already adjudicated this issue, this should be made clear in the Veteran's claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been awarded service connection for residuals of a gunshot wound to the right index, right middle and left index fingers, each evaluated 10 percent disabling; and for a gunshot wound scars of the right index, right middle and left index fingers, each also evaluated as 10 percent disabling.  In combination, the Veteran's service-connected disabilities are considered 50 percent disabling.  

2.  In a March 2011 decision, the Board remanded the Veteran's TDIU claim so that the RO may refer it to the Director of Compensation and Pension Service for extraschedular consideration.  VA received the Director's response in May 2011.

3.  The evidence of record favors a finding that the Veteran's service-connected disabilities are of such severity so as to preclude substantially gainful employment.



CONCLUSION OF LAW

The criteria for assignment of a total disability rating based on individual unemployability are met on an extraschedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

The RO sent the Veteran a VCAA notice letter addressing his TDIU claim in May 2006.  The Board need not discuss in detail the sufficiency of this letter in light of the fact that the Board is granting the Veteran's claim herein.  Any potential error on the part of VA in complying with the provisions of the VCAA, or with the Board's prior remand instructions, has been rendered moot by the Board's grant of the benefit sought on appeal.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  

Legal criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2012).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).

A total disability rating for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2012).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.  

Analysis

The Veteran claims entitlement to TDIU based on his service-connected gunshot wound residuals.  He has been awarded service connection for residuals of a gunshot wound to the right index, right middle and left index fingers, each evaluated 10 percent disabling; and for a gunshot wound scars of the right index, right middle and the left index fingers, each also evaluated as 10 percent disabling.  In combination, the Veteran's service-connected disabilities are considered 50 percent disabling.  See 38 C.F.R. § 4.25 (2012).

In July 2010, the Veteran testified that he worked at Wal-Mart as a greeter for eight and one half years prior to quitting in 2005.  See the July 2010 hearing transcript, page 3.  He subsequently clarified that he had been working in the paint department of Wal-Mart as a paint mixer from 1999-2002, but was unable to continue this work due to being unable to open the paint cans or use his hands to grasp.  He stated that Wal-Mart assigned him to be a greeter, which he continued part-time until 2005, at which time he decided to quit due to ongoing issues with his hands and needing to drive at night.  See the December 2012 Vocational Assessment of D.P.P., page 3.  
In a prior statement dated in October 2006, the Veteran specified that his hand disabilities were preventing him from maintaining gainful employment.  He indicated that he had pain, loss of strength and loss of flexion in his hands, and that he could "hardly use [his] hands to grab, hold or even writ[e]."  He also noted that he was unable to type and could not use a keyboard.  See the Veteran's October 10, 2006 Statement in Support of Claim.  

Upon examination in November 2010, a VA examiner indicated that the Veteran had ongoing pain with difficulty in gripping, writing, and holding utensils while eating.  Indeed, at the July 2010 hearing, the Veteran testified that he had trouble buttoning and zipping his clothes, writing legibly and eating with a fork.  The November 2010 VA examiner determined that the Veteran's service-connected disabilities had "severe" effects on his ability to perform usual daily activities such as doing chores, shopping, exercising, traveling, feeding, bathing, dressing, toileting and grooming.  The examiner concluded that the Veteran's employability was "limited due to age and limitation in dexterity of hands."  See the November 2010 VA examiner's report, page 20.  

The record demonstrates that the Veteran has the equivalent of a high school education upon passing General Education Development (GED) tests.  His work experience prior to employment at Wal-Mart includes working as a truck driver, a car hop, an air condition/refrigeration mechanic, in an ammunitions plant, and in the Civil Service as a civilian, after which he retired due to medical problems associated with his back.  

As noted above, a TDIU may be awarded on either a schedular or extraschedular basis under 38 C.F.R. § 4.16(a) or (b).

With respect to 38 C.F.R. § 4.16(a), because no one service-connected disability is rated at 40 percent or more, and because the Veteran's combined disability rating is less than 70 percent, the Veteran does not meet the criteria for consideration of TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a) (2012). 

Pursuant to 38 C.F.R. § 4.16(b), as noted above, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.  Based on the findings of  November 2010 VA examiner, discussed above, the Board referred the Veteran's TDIU claim in a March 2011 decision to the Director of the Compensation and Pension (C&P) Service for consideration on an extraschedular basis under 38 C.F.R. § 4.16(b).  

In May 2011, the Director of the C&P Service reviewed the Veteran's work history and the medical evidence regarding his service-connected disabilities, to include the November 2010 VA examiner's report.  The Director held that the evidence did not disclose that previous employment was discontinued due to service-connected disabilities.  Relying in large part on the November 2010 VA examiner's report, the Director concluded that the service-connected disabilities did not prevent the Veteran from engaging in all types of work-related activities.  Accordingly, entitlement to TDIU on an extraschedular basis was not established. 

In its now vacated October 2011 decision, the Board relied on the findings of both the November 2010 VA examiner as well as the May 2011 opinion of the Director of C&P to deny to the Veteran's TDIU claim.  Significantly, on appeal, the parties agreed that the November 2010 VA examiner's report was inadequate for adjudicatory purposes, pointing out that the VA examiner merely stated that the Veteran's employability was "limited" without discussion as to what extent the Veteran's limited employability was due to his service-connected disabilities.      See the September 2012 Joint Motion for Remand, page 2.  The Joint Motion directed that the Board request a new examination to determine the effect, if any, the Veteran's service-connected disabilities alone have on his ability to secure and maintain substantially gainful employment.  Id., page 3.  

As noted in the Introduction above, the Veteran recently submitted a December 2012 Vocational Assessment, administered by vocational expert D.P.P.  The Veteran's attorney has stipulated that D.P.P.'s expert vocational assessment should serve to fulfill the terms of the Joint Motion, eliminating the need to remand the Veteran's claim for a new VA examination.  Upon review of the Assessment, the Board agrees, and finds that the Veteran's TDIU claim may be granted on an extraschedular basis without further delay based on this December 2012 Assessment.

In his six page report, D.P.P. indicated that he reviewed the Veteran's claims file in its entirety, to include the opinion of the November 2010 VA examiner and the May 2011 opinion of the Director of C&P.  He itemized key findings in the Veteran's medical history, educational history, and employment history, and recognized the Veteran's prior statements to VA in relation to his TDIU claim.  He personally interviewed the Veteran, and discussed the functional effects of the Veteran's service-connected disabilities, which were described above.  At the end of his report, D.P.P. determined that based on the Veteran's level of education, training and work experience, his employment options would be "limited to either semiskilled elemental or industrial work, or unskilled manual labor."  Crucially, D.P.P. added that such occupations would "readily require the use of hands for bimanual dexterity, including the frequent (or greater) need to handle and finger objects."  See the December 2012 Vocational Assessment, page 5.   

With respect to the Veteran's most recent employment at Wal-Mart, D.P.P. explained that the job of "greeter" was given to the Veteran as an accommodation when he could no longer mix paint due to his service-connected hand disabilities.  He indicated that the Veteran's part-time employment solely as a greeter is not considered substantially gainful, and therefore "to the extent that any of the VA evaluators believed that this work at Wal-Mart demonstrated that the Veteran's hand conditions did not impact his ability to work, a more thoughtful analysis reveals a different conclusion."  Id., at page 6.  

Indeed, D.P.P. concluded that there is "strong evidence and support of consistent and progressing level of impairment related to his service connected hand impairment that has negatively impacted his capacity for work."  He opined that it is "at least as likely as not" that the Veteran's service-connected disabilities have "progressed such that they now prevent him from securing and/or following a substantially gainful occupation . . . ."  Id. 
The central inquiry in a TDIU claim is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  It is clear that the Veteran suffers from a number of nonservice-connected physical disabilities, to include coronary artery disease, chronic kidney disease, peripheral neuropathy, diabetes mellitus, and osteoarthritis.  In determining that TDIU was not warranted on an extraschedular basis, the Director of C&P noted the existence of each of these nonservice-connected disabilities as well as others, and relied in large part on an observation that the November 2010 VA examiner did not rule out all employment solely due to service-connected disabilities.  Although the November 2010 VA examiner may not have specifically ruled out all employment solely due to service-connected disabilities, the parties have already determined that the findings of the November 2010 VA examiner were inadequate for adjudicatory purposes precisely because the examiner also did not "rule out" the alternate possibility that the Veteran could be unemployable based solely on his service-connected disabilities.  Indeed, the examiner merely stated that the Veteran's employment was "limited" by his dexterity of the hands and age without any further explanation.  Notwithstanding the fact that age is not to be considered in determining whether unemployability exists, the November 2010 VA examiner's suggestion that limitation of employment exists due to his service-connected disabilities in no way rules out a finding that such disabilities in and of themselves, apart from the effects of his age or nonservice-connected disabilities, might render him unemployable.  For this reason, the November 2010 VA examiner's report is inadequate.  In turn, the opinion of the Director of C&P is also inadequate in so far as it relies on the November 2010 VA examiner's report for support.  

The Board accordingly finds the analysis and conclusions of D.P.P. to be of much greater probative value than those of the November 2010 VA examiner and the Director of C&P.  Indeed, D.P.P. focused his expert analysis on the key question at issue in this case-namely, whether the Veteran cannot secure or follow a substantially gainful occupation due solely to his service-connected disabilities.  D.P.P. thoroughly and appropriately discussed the Veteran's level of education, his prior work history, and the overall functional effects of the Veteran's hand and finger disabilities.  He identified the Veteran's part-time work as a greeter at Wal-Mart as an accommodation that amounted to work that was not substantially gainful.  He pointed out that the Veteran's background would qualify him for semi-skilled elemental or industrial work, or unskilled manual labor, but that any job in this capacity would require functional use of his hands and fingers.  Though not blind to the fact that the Veteran has many nonservice-connected disabilities or the fact that the Veteran is over 80 years old, D.P.P. appears to have correctly recognized that the effects of the Veteran's service-connected disabilities in combination with the effects of his nonservice-connected disabilities and his age on employability are irrelevant in the inquiry in this case.  

Because the Board has already referred the Veteran's claim to the Director of C&P for consideration of a TDIU award on an extraschedular basis, with subsequent consideration of the matter in the first instance by the AOJ in a June 2011 SSOC, there is no procedural roadblock preventing the Board from awarding a TDIU outright in this decision under the provisions of 38 C.F.R. § 4.16(b).   Based on the highly probative findings of vocational expert D.P.P. and the inadequate opinions of the November 2010 VA examiner and the Director of C&P, the evidence of record favors a finding that the Veteran's service-connected gunshot wound residuals render him unable to secure or follow a substantially gainful occupation, even without meeting the schedular requirements as listed under 38 C.F.R. § 4.16(a).  As such, entitlement to TDIU is granted on an extraschedular basis.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted on an extraschedular basis.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


